Case 6:17-cv-00171-PGB-LRH Document 245 Filed 02/27/20 Page 2 of 10 PagelD 12037

 

EXHIBIT LIST

X PLAINTIFF

___ DEFENDANT

JOINT

GOVERNMENT COURT

CASE NO.

6:17-CV-171-ORL-PGB-LRH

STYLE: SIEMENS ENERGY, INC. V. MIDAMERICA C2L, INC. ET AL.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT No. DATE DATE SPONSORING OBJECTIONS/ DESCRIPTION OF EXHIBIT
IDENTIFIED | ADMITTED WITNESS STIPULATED
ADMISSIONS
001 Secure Energy Incorporated
3]e}20 3 jz [70 Presentation to: Siemens
002 WITHDRAWN
Secure Energy Inc. Decatur
aa o| z| CO 3| v| VO canst ia Plan
004 WITHDRAWN
005 WITHDRAWN
006 WITHDRAWN
007 WITHDRAWN
008 WITHDRAWN
009 402 Proposed Questions for Secure Energy
Decatur, LLC Based on Part II
materials and follow-up questions from
Part I
O10 WITHDRAWN
Ol Secure Energy, Incorporated and
3) [to 4| G | TO Subsidiaries (A Development Stage
Company) Consolidated Financial
Statements, December 31, 2015 and
2014
012 WITHDRAWN
013 WITHDRAWN
014 WITHDRAWN
O15 E-mail from George Lamonettin to Jack
ge \2| Ww 3| 2] tO Kenny re: Houlihan Lokey's 2010
Accomplishments
016 WITHDRAWN
017 WITHDRAWN
018 WITHDRAWN
019 WITHDRAWN
020 WITHDRAWN
021 WITHDRAWN
2 Siemens Gasification Service Customer
a 3|2 w |3 le we Survey 2011
023 WITHDRAWN
024 WITHDRAWN

 

 
Case 6:17-cv-00171-PGB-LRH Document 245 Filed 02/27/20 Page 3 of 10 PagelD 12038

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

025 402 Secure Energy Inc. Stockholder's
Zi 4 ‘CO 2 q | vw Meeting
026 402 E-mail from Jack Kenny to Tom
3 | ¥ 70 al y [20 Goessling, Larry Luber, Chris
Maloney, Gary Crull re: FW:Secure
Energy Update
027 WITHDRAWN
028 WITHDRAWN
029 WITHDRAWN
030 4/4{zo0!] 3lM{Zo 402 MidAmerica C2L Project Presentation
031 } WITHDRAWN
032 WITHDRAWN
033 WITHDRAWN
034 WITHDRAWN
035 WITHDRAWN
036 WITHDRAWN
037 WITHDRAWN
038 Letter from Lars Scott at MidAmerica
C2L, Inc. toH Morehead at
2 220 3 2 tO Siemens re: Marketing Assistance
Agreement - Possible Resale of Two
500 MW, SFG-500 gasifiers, two
feeder vessels, and other related
equipment and spare parts
039 WITHDRAWN
040 E-mail from Jack Kenny to Jake Foley
3 [| 7D 3}2] Ww Ill, Jack Kenny re: O.Z. & Leucadia;
Incudes other email chains
041 WITHDRAWN
042 WITHDRAWN
043 WITHDRAWN
044 Secure Energy, RW Beck Phase 1
3% | uU tO | 2 20 Documentation Request; Commercial
Experience
045 WITHDRAWN
046 WITHDRAWN
047 WITHDRAWN
048 WITHDRAWN
049 WITHDRAWN
050 WITHDRAWN
051 WITHDRAWN
052 WITHDRAWN
053 WITHDRAWN
054 WITHDRAWN
055 WITHDRAWN
056 WITHDRAWN
057 WITHDRAWN
058 WITHDRAWN
059 WITHDRAWN
060 WITHDRA WN
061 WITHDRAWN
062 WITHDRAWN

 

 

 

 

 

 

 
Case 6:17-cv-00171-PGB-LRH Document 245

Filed 02/27/20 Page 4 of 10 PagelD 12039

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

063 2lzl20 |2}rzlzo Lars Scott's LinkedIn profile
064 a a Letter from U.S. Department of Energy
to Lars Scott re: Funding Opportuni
ale| «@ 3}u wo Announcement No DE-FOA. 0000015
- denial of NETL funding
065 402 Letter from Lars Scott to U.S.
Department of Energy re: Written
request of Secure Energy, Inc. for
information regarding our failure to be
selected for an Award pursuant to
Funding Opportunity Announcement
No. DE-FOA 00000015
066 402 E-mail from Lars Scott to Cheri Hall re:
Secure Energy ICCS Debriefing
067 WITHDRAWN
068 WITHDRAWN
069 WITHDRAWN
070 402,403 E-mail from Gary Prager to Kevin
Kulak re: Jack Kenny
071 402,403 E-mail from Kevin Kulak to Jack
Kenny and Lars Scott re: FW: Arc
072 402,403 Secure Energy Inc. Memorandum re:
Disclosure of certain legal proceedings
073 WITHDRAWN
074 WITHDRAWN
075 E-mail from Mark Confer to Jack
Kenny, Guido Schuld, Rolf Ruesseler,
3 | 2 we 3| 2] Hany Morehead, George Lamonettin
and Wolfgang Streer re: Secure Energy
Update
076 WITHDRAWN
077 WITHDRAWN
078 WITHDRAWN
079 WITHDRAWN
080 WITHDRAWN
081 402 E-mail between Tuck Hardie and Lars
Scott re: draft budget
082 WITHDRAWN
083 WITHDRAWN
084 WITHDRAWN
085 WITHDRAWN
086 WITHDRAWN
087 WITHDRAWN
088 WITHDRAWN
089 402 Secure Energy Inc, Paducah Project
* 090 WITHDRAWN
091 WITHDRAWN
092 WITHDRAWN
Independent Engineer's Report: Secure
09° 3] | tO lz tO P Energy Decatur Project
094 WITHDRAWN
095 WITHDRAWN
096 WITHDRAWN

 

 
Case 6:17-cv-00171-PGB-LRH Document 245 Filed 02/27/20 Page 5 of 10 PagelD 12040

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

097 WITHDRAWN
098 WITHDRAWN
099 WITHDRAWN
100 WITHDRAWN
101 Bruce Schaller, Sega Meeting Minutes
3 u wo 3] | Ww re: DOE Presentation - May 12, 2009
102 402 Gasification Technologies Conference
2011 - October 9-12, San Francisco,
CA
103 WITHDRAWN
104 WITHDRAWN
105 WITHDRAWN
106 WITHDRAWN
107 WITHDRAWN
108 WITHDRAWN
109 WITHDRAWN
110 WITHDRAWN
111 Secure Energy, Inc. and Subsidiaries
Consolidated Financial Statement for
3 | ¢|0 3 [e420 the period ending December 31, 2011
and 2010
112 WITHDRAWN
113 WITHDRAWN
114 Secure Energy Incorporated and
2 | a 10 |3 Iz ] w Subsidiaries, Consolidated Financial
Statements ending December 31, 2016
and 2015
115 WITHDRAWN
116 WITHDRAWN
117 WITHDRAWN
118 WITHDRAWN
119 Financial Statements and Independent
Auditors' Report, Secure Energy, Inc.
ale] Ws 2 wo and Subsidiaries December 31,2008
and 2007
120 Financial Statements and Independent
Auditors' Report, Secure Energy, Inc.
a[z{to |alz]}zo and Subsidiaries, December 31, 2009
and 2008
121 Secure Energy, Inc. and Subsidiaries,
2 | 2] TO 123 ( Zu | WwW Consolidated Financial Statements
ending September 30, 2010
122 Secure Energy, Inc. and Subsidiaries,
3 | 2/ 2 ale tO Consolidated Financial Statements
ending December 31, 2012 and 2011
123 Secure Energy, Inc. and Subsidiaries,
4 | P| Zo |2 | 2 Ww Consolidated Financial Statements
ending December 31, 2014 and 2013
124 WITHDRAWN
125 WITHDRAWN
126 WITHDRAWN
127 WITHDRAWN
128 WITHDRAWN

 

 
Case 6:17-cv-00171-PGB-LRH Document 245 Filed 02/27/20 Page 6 of 10 PagelD 12041

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

129 WITHDRAWN
130 WITHDRAWN
131 WITHDRAWN
132 WITHDRAWN
133 WITHDRAWN
134 Siemens Global Gasification and
Integrated Gasification Combined
3 U| tO |S | 2 tO Cyele Update, Harry Morehead,
Manager, IGCC Marketing
135 WITHDRAWN
136 WITHDRAWN
137 WITHDRAWN
138 WITHDRAWN
139 WITHDRAWN
140 WITHDRAWN
141 WITHDRAWN
142 WITHDRAWN
143 WITHDRAWN
144 402 Flow chart re Secure Energy
145 WITHDRAWN
146 WITHDRAWN
147 WITHDRAWN
148 WITHDRAWN
149 WITHDRAWN
150 WITHDRAWN
151 WITHDRAWN
152 WITHDRAWN
153 WITHDRAWN
154 WITHDRAWN
155 WITHDRAWN
156 WITHDRAWN
157 WITHDRAWN
158 WITHDRAWN
159 WITHDRAWN
160 WITHDRAWN
161 402,DESC Letter from Jan Kollmus at Siemens to
Cui Lin Lin at East China Engineering
Science & Technology Co. RE:
Revised Commercial Offer for the
Supply of License, Engineering and
Equipment for Sinarmas Coal to
Methanol Project in South Kalimantan,
Indonesia
162 WITHDRAWN
163 Plaintiffs’ Objections And Answers To
3 | 2} wl? ] 2 tO W\ Wd YOwwn Defendant’s First Set Of Requests For
als \ 40 Admissions (Nos. 1-38)
164 WITHDRAWN
165 WITHDRAWN
166 WITHDRAWN
167 WITHDRAWN

 

 

 

 

 

 

 
Case 6:17-cv-00171-PGB-LRH Document 245 Filed 02/27/20 Page 7 of 10 PagelD 12042

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

168 WITHDRAWN

169 WITHDRAWN

170 WITHDRAWN

171 WITHDRAWN

172 WITHDRAWN

173 WITHDRAWN

174 402 Jack Kenny notes titled November 2,
2015 thru January 27, 2016 and notes

on telephone,call with Rolf
175 402 Jack Kenny notes titled February 12,
2016 thru April 20, 2016

176 WITHDRAWN

177 WITHDRAWN

178 WITHDRAWN

179 WITHDRAWN

180 WITHDRAWN

18] WITHDRAWN

182 WITHDRAWN

183 WITHDRAWN

184 WITHDRAWN

185 WITHDRAWN

186 WITHDRAWN

187 WITHDRAWN

188 WITHDRAWN

189 WITHDRAWN

190 WITHDRAWN

191 WITHDRAWN

192 WITHDRAWN

193 WITHDRAWN

194 WITHDRAWN

195 WITHDRAWN

196 WITHDRAWN

197 WITHDRAWN

198 WITHDRAWN

199 WITHDRAWN

200 WITHDRAWN

201 WITHDRAWN

202 WITHDRAWN

203 WITHDRAWN

204 WITHDRAWN

205 WITHDRAWN

206 WITHDRAWN

207 WITHDRAWN

208 WITHDRAWN

209 WITHDRAWN

210 WITHDRAWN

211 WITHDRAWN

212 WITHDRAWN

213 WITHDRAWN

214 WITHDRAWN

 

 

 

 

 

 

 
Case 6:17-cv-00171-PGB-LRH Document 245 Filed 02/27/20 Page 8 of 10 PagelD 12043

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

215 WITHDRAWN
216 WITHDRAWN
217 WITHDRAWN
218 WITHDRAWN
219 WITHDRAWN
220 WITHDRAWN
221 WITHDRAWN
222 WITHDRAWN
223 WITHDRAWN
224 WITHDRAWN
225 WITHDRAWN
226 WITHDRAWN
227 WITHDRAWN
228 WITHDRAWN
229 WITHDRAWN
230 WITHDRAWN
231 WITHDRAWN
232 WITHDRAWN
233 WITHDRAWN
234 WITHDRAWN
235 WITHDRAWN
236 WITHDRAWN
237 WITHDRAWN
238 WITHDRAWN
239 WITHDRAWN
240 WITHDRAWN
241 WITHDRAWN
242 WITHDRAWN
243 WITHDRAWN
244 WITHDRAWN
245 WITHDRAWN
246 WITHDRAWN
247 WITHDRAWN
248 WITHDRAWN
249 WITHDRAWN
250 WITHDRAWN
251 WITHDRAWN
252 WITHDRAWN
253 WITHDRAWN
254 WITHDRAWN
255 WITHDRAWN
256 WITHDRAWN
257 WITHDRAWN
258 WITHDRAWN
259 WITHDRAWN
260 WITHDRAWN
261 WITHDRAWN
262 WITHDRAWN
263 WITHDRAWN
264 WITHDRAWN

 

 

 

 

 

 

 
Case 6:17-cv-00171-PGB-LRH Document 245 Filed 02/27/20 Page 9 of 10 PagelD 12044

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

265 4131201 3131/70 402 Correspondence with Adani

266 WITHDRAWN

267 WITHDRAWN

268 WITHDRAWN

269 WITHDRAWN

270 WITHDRAWN

271 WITHDRAWN

272 WITHDRAWN

273 WITHDRAWN

274 WITHDRAWN

275 WITHDRAWN

276 WITHDRAWN

277 WITHDRAWN

278 WITHDRAWN

279 WITHDRAWN

280 WITHDRAWN

281 WITHDRAWN

282 WITHDRAWN

283 WITHDRAWN

284 WITHDRAWN

285 WITHDRAWN

286 WITHDRAWN

287 WITHDRAWN

288 WITHDRAWN

289 WITHDRAWN

290 WITHDRAWN

291 WITHDRAWN

292 WITHDRAWN

293 WITHDRAWN

294 WITHDRAWN

295 WITHDRAWN

296 WITHDRAWN

297 WITHDRAWN

298 WITHDRAWN

299 WITHDRAWN

300 WITHDRAWN

301 WITHDRAWN

302 WITHDRAWN

303 WITHDRAWN

304 402,403,801,NSW_ | SEC opinion re Anti-fraud in the matter

of John J. Kenny and Nicolson/Kenny
Capital Management

305 402,403,801,NSW John J. Kenny, Nicholson Kenny

Capital Management v. SEC; US. Court
of Appeals for the Eighth Circuit
306 402,403,801,NSW | Article titled Project Expert has History
with SEC by Tony Reid
307 WITHDRAWN
308 Draft advertisement for Siemens SFG
3 / & Lys Iz) wo 500 Gasification Equipment

 

 

309

 

 

 

 

 

WITHDRAWN

 

 
Case 6:17-cv-00171-PGB-LRH Document 245 Filed 02/27/20 Page 10 of 10 PagelD 12045

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

310 WITHDRAWN
311 Email from Michael Cherba to James
2\2]}t0 2 Iz 40 Daire et al. re Siemens expert
inspection of Secure Energy gasifiers
and feeding vessels with attached
photos
312 WITHDRAWN
313 WITHDRAWN
314 Stephen D. Jenkins CV
315 . MidAmerica C2L Incorporated and
| Wortind eu) Secure Energy Complaint against
tO .
3 | | WS | ec 3l3 1 “LO | Siemens Energy filed in Circuit Court
of the 20th Judicial Circuit, St. Clair
County, Illinois
316 First Amended Complaint and Demand
WAIN | Jury Trial, Case No. 6:17-cv-171-
3] | TW |3 | 2]2O slalgo Orl-18KRS, U.S. District Court, Middle
District of Florida, Orlando Division
317 1 QUO Order regarding the parties Summary
3| 2] CO al z| tO wr Judgment motions
alalzo
318 Judgment regarding Defendant's
WAACWN ;
a t/7Z0|d | 2U/7O Summary Judgment motion
| | 3|a|.0
319 “, | | | | WAYAGARWY | Order regarding Defendant's Summary
CICO Ialz LO Judgment motion
3(3|t0
320 WIVOd Quin Judgment for Siemens
a}z]10 |a/r]20 3130
321 WITHDRAWN
322 WITHDRAWN
323 PowerPoint of investor presentation by
a, | 2} t0 |2]2]/20 Houlihan Lokey, MidAmerica C2L and
UBS
324 WITHDRAWN
325 Secure Energy Incorporated and
| | Subsidiaries, Consolidated Financial
SIUjwo 2/ 2] UW Statements ending December 31, 2017

 

 

 

 

 

and 2016

 

 
